     Case 3:20-cv-01372-TAD-KDM Document 54-1 Filed 02/05/21 Page 1 of 3 PageID #: 322


Jennie Pellegrin

From:                 Donecia Banks-Miley <dbmiley@pwblaw.net>
Sent:                 Wednesday, November 11, 2020 7:36 AM
To:                   Jennie Pellegrin
Cc:                   Allison Faulk; Beth Bloch
Subject:              Re: Aaron Bowman v. Ouachita Parish Sheriff's Department, et al



CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

All is noted.

Thank you.

Donecia Banks‐Miley, Esq.




        On Nov 11, 2020, at 5:23 AM, Jennie Pellegrin <jpellegrin@neunerpate.com> wrote:


        Good morning:

        I apologize for my delayed response, Donecia.

        In light of DPSC’s pending Rule 12(b) motion but without waiving any of the defenses and/or other
        available challenges to DPSC as contained therein, we have no objection to your efforts to amend the
        petition/complaint aimed at curing the deficiencies raised in our pending motion.

        On a separate note, please direct all communications related to this matter to my attention. And you
        are welcome and encouraged to include my assistant (Allison Faulk) and our associate (Beth Bloch), as
        well, on all communications related to this matter. Please refrain from communicating with Diane
        Williams (the Sedgwick claims adjuster/examiner assigned to this matter) now that we have enrolled for
        DPSC.

        Thank you, and have a great day.

        Jennie




        <image002.jpg>

        JENNIE P. PELLEGRIN
        ATTORNEY

        P: 337 237 7000 D: 337 272 0389
        C: 337 288 6039 F: 337 272 0353
        jpellegrin@NeunerPate.com

                                                                 1
                                                           EXHIBIT A
                                                            PAGE 1
Case 3:20-cv-01372-TAD-KDM Document 54-1 Filed 02/05/21 Page 2 of 3 PageID #: 323
  One Petroleum Center
  1001 West Pinhook Road, Suite 200
  Lafayette, LA 70503


      NeunerPate.com          Bio         V-Card




  From: Donecia Banks‐Miley <dbmiley@pwblaw.net>
  Sent: Tuesday, November 10, 2020 4:49 PM
  To: Jennie Pellegrin <jpellegrin@neunerpate.com>
  Cc: Allison Faulk <afaulk@neunerpate.com>
  Subject: Re: Aaron Bowman v. Ouachita Parish Sheriff's Department, et al

  CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless
  you recognize the sender and know the content is safe.


  Good Evening,

  I am following up on the below‐mentioned request. Please let me know as soon as possible.

  Thanks,
  Donecia

  From: Donecia Banks‐Miley
  Sent: Wednesday, November 4, 2020 5:31 PM
  To: Jennie Pellegrin <jpellegrin@neunerpate.com>
  Cc: Allison Faulk <afaulk@neunerpate.com>
  Subject: Aaron Bowman v. Ouachita Parish Sheriff's Department, et al

  Good Evening,

  Are you amenable to allowing me the opportunity to file A Motion For Leave to File an
  Amended Complaint? Please let me know at your earliest convenience as I would like to file in a
  timely fashion.

  I appreciate your response.

  Thanks,
  Donecia



  Donecia Banks‐Miley, Esq.

  Pleasant, Williams & Banks‐Miley Law Group

  901 N. 3rd Street

  Monroe, LA 71201

                                                          2
                                                     EXHIBIT A
                                                      PAGE 2
Case 3:20-cv-01372-TAD-KDM Document 54-1 Filed 02/05/21 Page 3 of 3 PageID #: 324

  Phone:         318‐605‐4607

  Facsimile: 318‐605‐4617



  CONFIDENTIALITY NOTICE:
  INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND
  CONFIDENTIAL USE OF THE RECIPIENT(S) NAMED ABOVE This message is sent by or
  on behalf of an attorney at the law firm of Pleasant, Williams & Banks-Miley Law
  Group, LLC or The Law Office of Donecia Banks-Miley is intended only for the use of
  the individual or entity to whom it is addressed. This message contains
  information and/or attachments that are privileged, confidential and
  exempt from disclosure under applicable law. If the reader of this message is not
  the intended recipient or is not the employee or agent responsible for delivering
  this message to the intended recipient, please do not read, copy, use
  or disclose this communication to anyone. If you have received this communication in error,
  please notify us immediately by reply e-mail or by telephone (call us collect at 318-
  605-4607) and immediately delete this message and all of its attachments. Thank
  you.



  CONFIDENTIALITY STATEMENT

  This e-mail and any files transmitted with it are confidential and are intended solely for the use of the individual or entity to whom they are
  addressed. This communication may contain material protected by the attorney-client privilege. If you are not the intended recipient or the
  person responsible for delivering the e-mail to the intended recipient, be advised that you have received this e-mail in error and that any use,
  dissemination, forwarding, printing, or copying of this e-mail is strictly prohibited. If you have received this e-mail in error, please notify the
  sender at NeunerPate immediately by telephone at 337-237-7000 or fax to 337-233-9450.




                                                                           3
                                                                    EXHIBIT A
                                                                     PAGE 3
